Exhibit 10.4

 

INVESTOR RIGHTS AGREEMENT

 

 

This INVESTOR RIGHTS AGREEMENT (this “Agreement”) is made as of April      ,
2004 by and among AXS-One Inc., a Delaware corporation (the “Company”) and the
investors listed on Exhibit A hereto (each an “Investor” and collectively the
“Investors”)

 

WHEREAS, the Company desires to sell to the Investors, and the Investors desire
to purchase from the Company, (i) an aggregate of 2,580,645 shares of Common
Stock of the Company (the “Shares”), and (ii) three-year warrants, exercisable
to purchase an aggregate of (A) 258,065 shares of Common Stock, with pricing set
at $3.98 per share (the “Class A Warrants”), and (B) 258,064 shares of Common
Stock at $4.50 per share (the “Class B Warrants”, and together with the Class A
Warrants, the “Purchased Warrants”), upon the terms and conditions set forth in
that certain Unit Subscription Agreement of even date herewith, among the
Company and the Investors (the “Unit Subscription Agreement”); and

 

WHEREAS, the terms of the Unit Subscription Agreement provide that it shall be a
condition precedent to the closing of the transactions thereunder for the
Company and the Investors to execute and deliver this Agreement.

 

NOW, THEREFORE, in consideration of the premises and mutual covenants contained
herein, the parties hereto hereby agree as follows:

 

1.              Definitions.  Defined terms used herein but not defined herein
shall have the respective meanings ascribed to them in the Unit Subscription
Agreement.  The following terms shall have the meanings provided below:

 

“Board of Directors” shall mean the board of directors of the Company.

 

“Gross Proceeds” has the meaning set forth in Section 7(b).

 

 “Holder” shall mean any of the Investors or any transferee of the Purchased
Warrants or Registrable Shares.

 

“Mandatory Registration Termination Date” has the meaning set forth in
Section 3(c).

 

“Notice” has the meaning set forth in Section 11(d).

 

“Other Securities” refers to any stock (other than Common Stock) and other
securities of the Company or any other Person (corporate or otherwise) which the
Holders of the Purchased Warrants at any time shall be entitled to receive, or
shall have received, upon the exercise of the Purchased Warrants, in lieu of or
in addition to Common Stock, or which at any time shall be issuable or shall
have been issued in exchange for or in replacement of Common Stock or Other
Securities pursuant to the terms of the Purchased Warrants.

 

1

--------------------------------------------------------------------------------


 

“register”, “registered” and “registration” refer to a registration of Common
Stock or other securities of the Company effected by preparing and filing a
registration statement in compliance with the Securities Act and the declaration
or ordering of the effectiveness of such registration statement.

 

“Registrable Shares” shall mean any Shares or any shares of Common Stock or
Other Securities issued or issuable from time to time upon the exercise of a
Purchased Warrant; provided, however, that as to any such securities so issued
or issuable, such securities will cease to be Registrable Shares when such
securities have been sold to the public pursuant to a registration or pursuant
to Rule 144 or are eligible to be sold pursuant to Rule 144(k).

 

“Registration Statement” has the meaning set forth in Section 3(a).

 

“Rule 144” shall mean Rule 144 promulgated under the Securities Act and any
successor or substitute rule, law or provision.

 

“SEC” shall mean the Securities and Exchange Commission.

 

“Securities Act” shall mean the Securities Act of 1933, as amended, and all of
the rules and regulations promulgated thereunder.

 

“Suspension” has the meaning set forth in Section 9(b).

 

2.                                       Effectiveness.  This Agreement shall
become effective upon the Closing.

 

3.                                       Mandatory Registration.

 

(a)                                  No later than thirty (30) days after the
Closing, the Company will prepare and file with the SEC a registration statement
on Form S-3 (or, if Form S-3 is not then available to the Company, on such form
of registration statement that is then available to effect a registration of all
Registrable Shares) for the purpose of registering under the Securities Act all
of the Registrable Shares for resale by, and for the account of, the Investors
as selling stockholders thereunder (the “Registration Statement”).  The
Registration Statement shall permit the Investors to offer and sell, on a
delayed or continuous basis pursuant to Rule 415 under the Securities Act, any
or all of the Registrable Shares.  The  Registration  Statement  also shall
cover, to the extent allowable  under  the  Securities  Act and the rules
promulgated thereunder (including  Rule  416),  such  indeterminate number of
additional shares of Common  Stock  resulting  from  stock  splits,  stock 
dividends or similar transactions with respect to the Registrable Shares.  The
offer and sale of the Registrable Shares pursuant to the Registration Statement
shall not be underwritten.

 

(b)                                 The Company agrees to use commercially
reasonable efforts to cause the Registration Statement to become effective
within ninety (90) days after filing.

 

(c)                                  The Company shall be required to keep the
Registration Statement, as amended, effective until such date that is the
earliest to occur of (i) the second anniversary of the Closing, (ii) the date
when all of the Registrable Shares registered thereunder shall have been sold,
and (iii) such time as all the Registrable Shares held by the Investors can be
sold pursuant

 

2

--------------------------------------------------------------------------------


 

to Rule 144(k) under the Securities Act and without compliance with the
registration requirements of the Securities Act (such date is referred to herein
as the “Mandatory Registration Termination Date”).  Thereafter, the Company
shall be entitled to withdraw the Registration Statement and the Investors shall
have no further right to offer or sell any of the Registrable Shares pursuant to
the Registration Statement (or any prospectus relating thereto).

 

(d)                                 During the period beginning on the Closing
Date and ending on the date of the effectiveness of the Registration Statement,
the Company shall not grant any registration rights that are pari passu with or
senior to the registration rights of the Investors under this Agreement if such
registration rights would adversely affect the Investors’ ability to sell
Registrable Shares pursuant to the Registration Statement.  Except as set forth
in the SEC Documents or in the Company Disclosure Letter, the Company represents
and warrants to the Investors that no stockholders other than the Investors have
the right to sell any Common Stock or other securities of the Company pursuant
to the Registration Statement.

 

4.                                       Obligations of the Company.  In
connection with the Company’s obligation under Section 3 hereof to file the
Registration Statement with the SEC and to use its reasonable efforts to cause
the Registration Statement to become effective as soon as practicable after
filing, the Company shall, as expeditiously and as reasonably as possible,
subject to Section 9 hereof:

 

(a)                                  Prepare and file with the SEC such
amendments and supplements to the Registration Statement and the prospectus used
in connection therewith as may be necessary to keep the Registration Statement
effective until the Mandatory Registration Termination Date;

 

(b)                                 Furnish to the selling Investors such
reasonable number of copies of the Registration Statement, prospectus and
preliminary prospectus, in conformity with the requirements of the Securities
Act, and such other documents (including, without limitation, prospectus
amendments and supplements as are prepared by the Company in accordance with
Section 4(a) above) as the selling Investors may reasonably request, in order to
facilitate the disposition of such selling Investors’ Registrable Shares
pursuant to the Registration Statement;

 

(c)                                  Use reasonable efforts to register and
qualify the Registrable Shares covered by the Registration Statement under all
applicable Blue Sky Laws of all states requiring such registration or
qualification, provided, however, that the Company shall not be required in
connection therewith or as a condition thereto to qualify to do business or to
file a general consent to service of process in any such states or
jurisdictions; and

 

(d)                                 Use reasonable efforts to cause all such
Registrable Shares registered hereunder to be listed on each national securities
exchange on which securities of the same class issued by the Company are then
listed.

 

5.                                       Furnish Information.  (a)  It shall be
a condition precedent to the obligations of the Company to take any action
pursuant to this Agreement that the selling Investors shall furnish to the
Company such information regarding them and the securities held by them as the
Company shall reasonably request and as shall be required in order to effect any
registration by

 

3

--------------------------------------------------------------------------------


 

the Company pursuant to this Agreement.

 

(b)                                 The Registration Statement will provide, at
the request of the Investors, for a plan of distribution with respect to the
Registrable Shares substantially as follows:  The Registrable Shares may be sold
from time to time by the selling Investors.  Such sales may be made on one or
more exchanges or in the over-the-counter market, or otherwise at prices and at
terms then prevailing or at prices related to the then-current market price, or
in negotiated transactions.  The Registrable Shares may be sold by selling
Investors in one or more of the following types of transactions: (i) a block
trade in which the broker or dealer so engaged will attempt to sell the shares
as agent but may position and resell a portion of the block as principal to
facilitate the transaction; (ii) purchases by a broker or dealer as principal
and resale by such broker or dealer for its account pursuant to the resale
registration statement; (iii) an exchange distribution in accordance with the
rules of such exchange; (iv) ordinary brokerage transactions and transactions in
which the broker solicits purchasers; and (v) transactions between sellers and
purchasers without a broker/dealer.  In addition, any securities covered by the
Registration Statement which qualify for sale pursuant to Rule 144 may be sold
under Rule 144 rather than pursuant to the Registration Statement.  From time to
time the selling Investors may engage in short sales, short sales versus the
box, puts and calls and other transactions in securities of the issuer or
derivatives thereof, and may sell and deliver the shares in connection
therewith.  In effecting sales, brokers or dealers engaged by the selling
Investors may arrange for other brokers or dealers to participate.  Brokers or
dealers will receive commissions or discounts from selling Investors in amounts
to be negotiated immediately prior to the sale.

 

6.                                       Expenses of Registration.  All expenses
incurred by the Company in connection with the registration of the Registrable
Shares pursuant to this Agreement (excluding underwriting, brokerage and other
selling commissions and discounts), including without limitation all
registration and qualification and filing fees, printing expenses, fees and
disbursements of counsel for the Company, and the reasonable fees and
disbursements of one counsel for the selling Investors selected by the selling
Investors, shall be borne by the Company; provided, however, that the Company
shall not be required to pay any fees and expenses of such counsel for the
selling Investors, which, together with the Legal Fee exceed $30,000.

 

7.                                       Indemnification.

 

(a)                                  To the extent permitted by law, the Company
will indemnify and hold harmless each selling Investor (including the partners
or officers, directors and stockholders of such Investor), and each Person, if
any, who controls such selling Investor within the meaning of the Securities
Act, against any losses, claims, damages or liabilities, joint or several, to
which they may become subject under the Securities Act, the Exchange Act, and
other federal or state securities laws, or otherwise, insofar as such losses,
claims, damages or liabilities (or actions in respect thereof) (i) arise out of
or are based upon any untrue or alleged untrue statement of any material fact
contained in the Registration Statement, in any preliminary prospectus or final
prospectus relating thereto or in any amendments or supplements to the
Registration Statement or any such preliminary prospectus or final prospectus,
(ii) arise out of or are based upon the omission or alleged omission to state
therein a material fact required to be stated therein, or

 

4

--------------------------------------------------------------------------------


 

necessary to make the statements therein not misleading or (iii) arise out of
any violation or alleged violation by the Company of the Securities Act, the
Exchange Act, any other federal or state securities law or any rule or
regulation promulgated under the Securities Act, the Exchange Act or any other
federal or state securities law; and the Company will reimburse such selling
Investor (including the partners, officers, directors and stockholders of such
Investor) or such controlling Person for any legal or other expenses (but in no
event for more than one law firm) reasonably incurred by them in connection with
investigating or defending any such loss, claim, damage, liability or action;
provided, however, that the indemnity agreement contained in this Section 7(a)
shall not apply to amounts paid in settlement of any such loss, claim, damage,
liability or action if such settlement is effected without the consent of the
Company, nor shall the Company be liable in any such case for any such loss,
damage, liability or action to the extent that it arises out of or is based upon
an untrue statement or alleged untrue statement or omission or alleged omission
made in connection with the Registration Statement, any preliminary prospectus
or final prospectus relating thereto or any amendments or supplements to the
Registration Statement or any such preliminary prospectus or final prospectus,
(i) in reliance upon and in conformity with written information furnished
expressly for use in connection with the Registration Statement or any such
preliminary prospectus or final prospectus or any amendments or supplements to
the Registration Statement, preliminary prospectus or final prospectus by the
selling Investors, any broker/dealer acting on their behalf or controlling
person with respect to them or (ii) the plan of distribution described in
Section 5(b).

 

(b)                                 To the extent permitted by law, each selling
Investor will severally and not jointly indemnify and hold harmless the Company,
its Affiliates, each of their respective directors, officers, partners, members
and stockholders, each Person, if any, who controls the Company within the
meaning of the Securities Act, any broker/dealer, any underwriter and all other
selling Investors, against any losses, claims, damages or liabilities to which
the Company or any such Affiliate, director, officer, partner, member,
stockholder, controlling Person, broker/dealer, underwriter or such other
selling Investor may become subject to, under the Securities Act, the Exchange
Act, any other Federal securities laws, Blue Sky Laws, or otherwise, insofar as
such losses, claims, damages or liabilities (or actions in respect thereof) (i)
arise out of or are based upon any untrue or alleged untrue statement of any
material fact contained in the Registration Statement or any preliminary
prospectus or final prospectus relating thereto or in any amendments or
supplements to the Registration Statement or any such preliminary prospectus or
final prospectus, (ii) arise out of or are based upon the omission or alleged
omission to state therein a material fact required to be stated therein or
necessary to make the statements therein not misleading, or (iii) arise out of
any violation or alleged violation by the Company of the Securities Act, the
Exchange Act, any other federal or state securities law or any rule or
regulation promulgated under the Securities Act, the Exchange Act or any other
federal or state securities law, in each case to the extent and only to the
extent (i) that such untrue statement or alleged untrue statement or omission or
alleged omission was made in the Registration Statement, in any preliminary
prospectus or final prospectus relating thereto or in any amendments or
supplements to the Registration Statement or any such preliminary prospectus or
final prospectus, in reliance upon and in conformity with (A) written
information furnished by the selling Investor expressly for use in connection
with the Registration Statement, or any preliminary prospectus or final
prospectus or any such amendment or supplement, or (B) the plan of distribution
described in Section 5(b), or (ii) such Investor fails to comply with the
prospectus delivery requirements of the Securities Act as applicable to it in
connection with sales of

 

5

--------------------------------------------------------------------------------


 

Registrable Shares pursuant to the Registration Statement; and such selling
Investor will reimburse any legal or other expenses reasonably incurred by the
Company or any such Affiliate, director, officer, partner, member, stockholder,
controlling Person, broker/dealer, underwriter or other selling Investor in
connection with investigating or defending any such loss, claim, damage,
liability or action, provided, however, that the liability of each selling
Investor hereunder (when aggregated with amounts contributed, if any, pursuant
to Section 7(d)) shall be limited to the proceeds received by such Investor from
the sale of the Registrable Securities pursuant to the Registration Statement
(the “Gross Proceeds”), and provided further, however, that the indemnity
agreement contained in this Section 7(b) shall not apply to amounts paid in
settlement of any such loss, claim, damage, liability or action if such
settlement is effected without the consent of those selling Investor(s) against
which the request for indemnity is being made (which consent shall not be
unreasonably withheld or delayed).

 

(c)                                  Promptly after receipt by an indemnified
party under this Section 7 of notice of the commencement of any action, such
indemnified party will, if a claim in respect thereof is to be made against any
indemnifying party under this Section 7, notify the indemnifying party in
writing of the commencement thereof and the indemnifying party shall have the
right to participate in and, to the extent the indemnifying party desires,
jointly with any other indemnifying party similarly noticed, to assume at its
expense the defense thereof with counsel mutually satisfactory to the
indemnifying parties with the consent of the indemnified party which consent
will not be unreasonably withheld, conditioned or delayed.  In the event that
the indemnifying party assumes any such defense, the indemnified party may
participate in such defense with its own counsel and at its own expense;
provided, however, that the counsel for the indemnifying party shall act as lead
counsel in all matters pertaining to such defense or settlement of such claim
and the indemnifying party shall only pay for such indemnified party’s
reasonable legal fees and expenses for the period prior to the date of its
participation in such defense; provided further, however, that the indemnified
party (together with all indemnified parties which may be represented without
conflict by one counsel) shall have the right to retain one separate counsel,
with the fees and expenses to be paid by the indemnifying party, if the
representation of the indemnified party by the counsel retained by the
indemnifying party would be inappropriate due to actual differing interests
between the indemnified party and any other party represented by such counsel in
such proceeding.  Notwithstanding the foregoing, the indemnifying party shall
not be obligated to pay the fees of more than one separate counsel.  The failure
to notify an indemnifying party of the commencement of any such action will not
relieve such indemnifying party of any liability to the indemnified party under
this Section 7 (except to the extent that such failure materially prejudiced the
indemnifying party’s ability to defend such action), nor shall the omission so
to notify an indemnifying party relieve such indemnifying party of any liability
which it may have to any indemnified party otherwise other than under this
Section 7.  No indemnifying party shall, without the consent of the indemnified
party, consent to entry of any judgment or enter into any settlement which does
not include as an unconditional term thereof the giving by the claimant or
plaintiff to such indemnified party of a general release from all liability in
respect to such claim or litigation and otherwise in form and substance
reasonably satisfactory to the indemnified party.

 

(d)                                 If the indemnification provided in this
Section 7 is held by a court of competent jurisdiction to be unavailable to an
indemnified party with respect to any loss,

 

6

--------------------------------------------------------------------------------


 

liability, claim, damage or expense referred to herein, then the indemnifying
party, in lieu of indemnifying such indemnified party hereunder, shall
contribute to the amount paid or payable by such indemnified party as a result
of such loss, liability, claim, damage or expense in such proportion as is
appropriate to reflect the relative fault of the indemnifying party on the one
hand and of the indemnified party on the other in connection with the statements
or omissions that shall have resulted in such loss, liability, claim, damage or
expense, as well as any other relevant equitable considerations; provided that
in no event shall any contribution by an Investor under this Section 7(d), when
aggregated with amounts paid, if any, pursuant to Section 7(b), exceed the Gross
Proceeds.  The relative fault of the indemnifying party and of the indemnified
party shall be determined by reference to, among other things, whether the
untrue or alleged untrue statement of a material fact or the omission to state a
material fact relates to information supplied by the indemnifying party or by
the indemnified party and the parties’ relative intent, knowledge, access to
information, and opportunity to correct or prevent such statement or omission.

 

(e)                                  The obligations of the Company and
Investors under this Section 7 shall survive the completion of any offering of
Registrable Shares pursuant to the Registration Statement under Section 3.

 

8.               Reports Under the Exchange Act.  With a view to making
available to the Investors the benefits of Rule 144 and any other rule or
regulation of the SEC that may at any time permit the Investors to sell the
Registrable Shares to the public without registration, the Company agrees to use
reasonable efforts: (a) to make and keep public information available, as those
terms are understood and defined in the General Instructions to Form S-3, or any
successor or substitute form, and in Rule 144; (b) to file with the SEC in a
timely manner all reports and other documents required to be filed by an issuer
of securities registered under the Securities Act or the Exchange Act; and (c)
undertake any additional actions reasonably necessary to maintain the
availability of the Registration Statement or the use of Rule 144.

 

9.               Selling Procedures.  Any sale of Registrable Shares pursuant to
the Registration Statement filed in accordance with Section 3 hereof shall be
subject to the following conditions and procedures:

 

(a)                                  Updating the Prospectus.

 

(i)                                     If the Company informs the selling
Investor that the Registration Statement or final prospectus then on file with
the SEC is not current or otherwise does not comply with the Securities Act, the
Company shall use its reasonable best efforts to provide to the selling Investor
a current prospectus that complies with the Securities Act as soon as
practicable, but in no event later than three (3) business days after delivery
of such notice.

 

(ii)                                  If the Company requires more than three
(3) business days to update the prospectus under Section 9(a)(i) above, the
Company shall have the right to delay the preparation of a current prospectus
that complies with the Securities Act without explanation to such Investor,
subject to the limitations set forth in Section 9(b) below, for a period of not
more than sixty (60) days (or two periods which total not more than ninety (90)
days in the aggregate) during any twelve-month period.

 

7

--------------------------------------------------------------------------------


 

(b)                                 General.  Notwithstanding anything in this
Agreement that may be to the contrary, upon (i) any request by the SEC or any
other federal or state governmental authority during the period of effectiveness
of the Registration Statement for amendments or supplements to the Registration
Statement or related prospectus or for additional information relating to the
Registration Statement, (ii) the issuance by the SEC or any other federal or
state governmental authority of any stop order suspending the effectiveness of
the Registration Statement or the initiation of any proceedings for that
purpose, (iii) the receipt by the Company of any notification with respect to
the suspension of the qualification or exemption from qualification of any of
the Registrable Shares for sale in any jurisdiction or the initiation or
threatening of any proceeding for such purpose, (iv) the happening of any event
which makes any statement made in the Registration Statement or related
prospectus or any document incorporated or deemed to be incorporated therein by
reference untrue in any material respect or which requires the making of any
changes in the Registration Statement or prospectus so that, in the case of the
Registration Statement, it will not contain an untrue statement of a material
fact or omit to state a material fact required to be stated therein or necessary
to make the statements therein not misleading, and that in the case of the
prospectus, it will not contain an untrue statement of a material fact or omit
to state a material fact necessary in order to make the statements therein, in
the light of the circumstances under which they were made, not misleading or (v)
the determination of the Company’s Board of Directors that it is advisable to
suspend use of the prospectus for a discrete period of time due to pending
corporate developments, public filings with the Commission or that there exists
material nonpublic information about the Company that the Board of Directors,
acting in good faith, determines not to disclose in a registration statement,
the Company, in each such case, may suspend use of the related prospectus (each
a “Suspension”), in which case the Company shall promptly so notify each
Investor and each Investor shall not dispose of Registrable Shares covered by
the Registration Statement or prospectus until copies of a supplemented or
amended prospectus are distributed to the Investors or until the Investors are
advised in writing by the Company that the use of the applicable prospectus may
be resumed; provided, however, that, notwithstanding the foregoing, the Company
may suspend use of the prospectus pursuant to Sections 9(a)(ii), 9(b)(iv) and
9(b)(v), and an Investor may be prohibited from selling or otherwise disposing
of the Registrable Shares covered by the Registration Statement or prospectus,
on not more than two occasions in total during any twelve-month period and for
no more than ninety (90) days in the aggregate during any such twelve-month
period.  The Company shall use its reasonable best efforts to ensure the use of
the prospectus may be resumed as soon as practicable.  The Company shall use its
reasonable best efforts to obtain the withdrawal of any order suspending the
effectiveness of the Registration Statement, or the lifting of any suspension of
the qualification (or exemption from qualification) of any of the securities for
sale in any jurisdiction, at the earliest practicable moment.  The Company
shall, upon the occurrence of any event contemplated by clause (iv), prepare a
supplement or post-effective amendment to the Registration Statement or a
supplement to the related prospectus or any document incorporated therein by
reference or file any other required document so that, as thereafter delivered
to the purchasers of the Registrable Shares being sold thereunder, such
prospectus will not contain an untrue statement of a material fact or omit to
state a material fact necessary to make the statements therein, in light of the
circumstances under which they were made, not misleading.

 

8

--------------------------------------------------------------------------------


 

(c)                                Each Investor agrees that it will comply with
the prospectus delivery requirements of the Securities Act as applicable to it
in connection with sales of Registrable Shares pursuant to the Registration
Statement.  Each Investor further agrees that, upon receipt of a notice from the
Company of the occurrence of any event of the kind described in Section 9(a) or
9(b), such Investor will discontinue disposition of such Registrable Shares
under the Registration Statement until such Investor’s receipt of the copies of
the supplemented prospectus or amended Registration Statement, or until it is
advised in writing by the Company that the use of the applicable prospectus may
be resumed, and, in either case, has received copies of any additional or
supplemental filings that are incorporated or deemed to be incorporated by
reference in such prospectus or Registration Statement.  The Company may provide
appropriate stop orders to enforce the provisions of this Section 9.

 

10.                           Entire Agreement.  This Agreement and the other
Transaction Documents constitute the entire contract between the parties
relative to the subject matter hereof and thereof, and no party shall be liable
or bound to the other in any manner by any warranties, representations,
agreements or covenants except as specifically set forth herein or therein. 
This Agreement and the other Transaction Documents supersede any previous
agreement among the parties with respect to the subject matter hereof and
thereof.

 

11.                           Miscellaneous.

 

(a)                                  Amendment and Waiver.  Unless a particular
provision or section of this Agreement requires otherwise explicitly in a
particular instance, any provision of this Agreement may be amended and the
observance of any provision of this Agreement may be waived (either generally or
in a particular instance and either retroactively or prospectively), only with
the written consent of the Company and the holders of a majority of the holders
of the Registrable Securities.  Any amendment or waiver effected in accordance
with this Section 11(a) shall be binding upon each holder of any Securities at
the time outstanding (including without limitation securities into which any
such Securities are convertible or exercisable), each future holder thereof, and
the Company.

 

(b)                                 Governing Law; Jurisdiction.  This Agreement
shall be governed by and construed in accordance with the laws of the State of
New York without regard to principles of conflicts of law.  Each party hereby
irrevocably consents and submits to the jurisdiction of any New York State or
United States Federal Court sitting in the State of New York, County of New
York, over any action or proceeding arising out of or relating to this Agreement
and irrevocably consents to the service of any and all process in any such
action or proceeding in the manner for the giving of Notices at its address
specified in Section 11(d).  Each party further waives any objection to venue in
the State of New York, County of New York and any objection to an action or
proceeding in such state and county on the basis of forum non conveniens.  Each
party also waives any right to trial by jury.

 

(c)                                  Successors and Assigns.  Subject to the
terms and conditions of the Unit Subscription Agreement, this Agreement shall
inure to the benefit of and be binding upon the respective executors,
administrators, heirs, successors and assigns of the parties.  Subject to the
terms and conditions of the Unit Subscription Agreement, this Agreement shall
also be binding upon and inure to the benefit of and enforceable by any
transferee of any of the Registrable

 

9

--------------------------------------------------------------------------------


 

Shares who has executed a copy of this Agreement or otherwise indicated its
agreement to be bound hereby.  Notwithstanding anything in this Agreement to the
contrary, if at any time any Investor shall cease to own any Registrable Shares,
all of such Investor’s rights under this Agreement shall immediately terminate.

 

(d)                                 Notices

 

(i)                                     Any notice or other communication
required or permitted to be given hereunder (each a “Notice”) shall be given in
writing and shall be made by personal delivery or sent by courier or certified
or registered first-class mail (postage prepaid), addressed to a party at its
address shown below or at such other address as such party may designate by
three days advance Notice to the other parties. The date of giving any notice
shall be the date of its actual receipt.

 

(ii)                                  Any Notice to the Company shall be sent
to:

 

 

AXS-One Inc.
301 Route 17 North
Rutherford, New Jersey 07070

Attention: Chief Executive Officer

 

with a copy to:

 

Proskauer Rose LLP

1585 Broadway

New York, New York 10036

Attention:  Charles E. Dropkin, Esq.

 

(iii)                               Any Notice to any of the Investors shall be
sent to the address for such Investor set forth on the signature pages hereof,
with a copy to:

 

Hahn & Hessen LLP
488 Madison Avenue
New York, New York 10022
Attention:  James Kardon, Esq.

 

(iv)                              Any Investor may change the address to which
correspondence to it is to be addressed by notification as provided for herein.

 

(e)                                  Injunctive Relief.  The parties acknowledge
and agree that in the event of any breach of this Agreement, remedies at law may
be inadequate, and each of the parties hereto may be entitled to seek specific
performance of the obligations of the other parties hereto and such appropriate
injunctive relief as may be granted by a court of competent jurisdiction.

 

10

--------------------------------------------------------------------------------


 

(f)                                    Attorney’s Fees.  If any action at law or
in equity is necessary to enforce or interpret any of the terms of this
Agreement, the prevailing party shall be entitled to reasonable attorneys’ fees,
costs and necessary disbursements in addition to any other relief to which such
party may be entitled.

 

(g)                                 Severability.  Whenever possible, each
provision of this Agreement shall be interpreted in such manner as to be
effective and valid under applicable law, but if any provision of this Agreement
shall be deemed prohibited or invalid under such applicable law, such provision
shall be ineffective to the extent of such prohibition or invalidity, and such
prohibition or invalidity shall not invalidate the remainder of such provision
or any other provision of this Agreement.

 

(h)                                 Aggregation of Shares.  Registrable Shares
held or acquired by affiliated entities or persons shall be aggregated together
for the purpose of determining the availability of any rights under this
Agreement.

 

(i)                                     Headings.  The headings of the sections
of this Agreement are for convenience and shall not by themselves determine the
interpretation of this Agreement.

 

(j)                                     Counterparts.  This Agreement may be
executed (including by facsimile transmission) with counterpart signature pages
or in two or more counterparts, each of which shall be deemed an original, but
all of which together shall constitute one and the same instrument.

 

(k)                                  Construction.  Words (including capitalized
terms defined herein) in the singular shall be held to include the plural and
vice versa as the context requires.  The words “herein,” “hereinafter,”
“hereunder” and words of similar import used in this Agreement shall, unless
otherwise stated, refer to this Agreement as a whole and not to any particular
provision of this Agreement.  All references to “$” in this Agreement and the
other agreements contemplated hereby shall refer to United States dollars
(unless otherwise specified expressly).  Any reference to any gender includes
the other genders.

 

[Remainder of Page Intentionally Left Blank]

 

11

--------------------------------------------------------------------------------


 

SIGNATURE PAGE

TO AXS-ONE INC.

INVESTOR RIGHTS AGREEMENT

 

Dated as of April    , 2004

 

IF the INVESTOR is an INDIVIDUAL, please complete the following:

 

IN WITNESS WHEREOF, the undersigned has duly executed this Agreement as of the
date first above written.

 

 

 

 

 

 

Print Name

 

 

 

 

 

 

 

 

 

 

 

Signature of the Investor

 

 

 

 

 

 

 

 

 

 

 

Social Security Number

 

 

 

 

 

 

 

 

 

 

 

Address and Fax Number

 

 

 

 

 

 

 

 

E-mail Address:

 

 

Accepted and Agreed to as of the date first

above written:

 

AXS-ONE INC.

 

By:

 

 

Name:

Title:

 

12

--------------------------------------------------------------------------------


 

SIGNATURE PAGE

TO AXS-ONE INC.

INVESTOR RIGHTS AGREEMENT

 

Dated as of April    , 2004

 

IF the INTERESTS will be held as JOINT TENANTS, as TENANTS IN COMMON, or as
COMMUNITY PROPERTY, please complete the following:

 

IN WITNESS WHEREOF, the undersigned has executed this Agreement as of the date
first above written.

 

 

 

 

 

Print Name of Purchaser

 

 

 

 

 

 

 

 

 

 

 

Signature of Purchaser

 

 

 

 

 

 

 

 

Social Security Number

 

 

 

 

 

 

 

 

Print Name of Spouse or Other Purchaser

 

 

 

 

 

 

 

Signature of Spouse or Other Purchaser

 

 

 

 

 

 

 

Social Security Number

 

 

 

 

 

 

 

 

 

 

 

Address and Fax Number

 

 

 

 

 

 

 

 

E-mail address

 

 

Accepted and Agreed to as of the date
first above written:

 

AXS-ONE INC.

 

By:

 

 

Name:

Title:

 

13

--------------------------------------------------------------------------------


 

SIGNATURE PAGE

TO AXS-ONE INC.

INVESTOR RIGHTS AGREEMENT

 

Dated as of April    , 2004

 

IF the INVESTOR is a PARTNERSHIP, CORPORATION, LIMITED LIABILITY COMPANY, TRUST
or OTHER ENTITY, please complete the following:

 

IN WITNESS WHEREOF, the undersigned has executed this Agreement as of the date
first above written.

 

 

 

 

 

Print Full Legal Name of Partnership,

 

Company, Limited Liability Company,

 

Trust or Other Entity

 

 

 

By:

 

(Authorized Signatory)

 

Name:

 

Title:

 

 

 

 

 

 

Address and Fax Number

 

 

 

 

 

 

Taxpayer Identification Number

 

 

 

 

 

 

Date and State of Incorporation or Organization

 

 

 

 

Date on which Taxable Year Ends

 

 

 

 

E-mail address

 

Accepted and Agreed to as of the date
first above written:

 

AXS-ONE INC.

 

By:

 

 

Name:

Title:

 

14

--------------------------------------------------------------------------------


 

EXHIBIT A

 

SCHEDULE OF INVESTORS

 

15

--------------------------------------------------------------------------------